COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
DAVID VASQUEZ,
 
                            Appellant,
 
v.
 
 
RAMSEY ESPER,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
§ 
 


 
No. 08-12-00085-CV
 
Appeal from the
 
County
  Court at Law No. 6
 
of El
  Paso County, Texas 
 
(TC# 2012-CCV00723)
  
 



 
MEMORANDUM
 OPINION
This appeal is
before the Court on its own motion to determine whether the appeal should be
dismissed.  Although Appellant has timely
filed a notice of appeal, he has failed to tender the required filing fee.  We therefore dismiss the appeal.
Unless excused by
statute or rule, an appellant must pay the required filing fees when filing a
notice of appeal.  See Tex.R.App.P. 5
(requiring parties to pay the filing fees at the time an item is presented for
filing); see also Tex.R.App.P. 20.1(c)(requiring that an
affidavit of indigence be filed before or with the notice of appeal).  Appellant filed his notice of appeal on March
5, 2012, but he did not tender the required $175 filing fee or submit an
affidavit of indigence.  By letter dated
that very same day, the clerk of this Court instructed Appellant to tender the
filing fee within 20 days from the date of the letter and advised him that
failure to tender the filing fee could result in dismissal of the appeal.  However, Appellant did not respond to this
letter.  By letter dated April 3, 2012,
the clerk again instructed Appellant to tender the filing fee within 20 days
and again advised him that failure to do so could result in dismissal of the
appeal.  Appellant did not respond to
this letter.
This Court has the
authority to dismiss an appeal if an appellant fails to comply with the
appellate rules or a notice from the clerk requiring a response or other action
within a specified time.  Tex.R.App.P. 42.3(c).  Although twice instructed to tender the
filing fee and twice warned that failure to do so could result in dismissal of
the appeal, Appellant has failed to tender the filing fee and to respond to the
clerk’s letters.  Accordingly, we dismiss
the appeal.
 
 
May 23, 2012
                                                                                    CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.